MEMORANDUM **
Tyrone Duff appeals pro se from the district court’s judgment dismissing his civil rights action alleging a conspiracy to violate his constitutional rights in state divorce and child custody proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003) (Rooker-Feldman doctrine); Thompson v. City of Los Angeles, 885 F.2d 1439, 1442 (9th Cir.1989) (failure to state a claim), and we .affirm.
The district court properly dismissed Duffs claims against the Second Judicial District Court as barred under the Rooker-Feldman doctrine. See Noel, 341 F.3d at 1164. The district court properly dismissed Duffs claims against a state court judge and individual state attorneys based on judicial and prosecutorial immunity, see Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986), and properly dismissed his claims against the remaining state defendants as barred by the Eleventh Amendment, see Thompson, 885 F.2d at 1442-43.
The district court properly dismissed Duffs claims against the remaining defendants as time-barred. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam); Nev.Rev.Stat. 11.190(4)(e) (two-year limitations period for personal injury claims).
Contrary to Duffs contention, the district court did not abuse its discretion by staying discovery pending resolution of the defendants’ motions to dismiss. See Wood v. McEwen, 644 F.2d 797, 801 (9th Cir.1981) (per curiam).
Duffs remaining contentions are not persuasive.
Duffs motion to strike is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.